Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 17-21 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang (US 2012/0013101).
In re claim 17, Huang discloses a cycle comprising: a first set of plates (111); a second set of plates (114); and at least a first frame beam (103) and a second frame beam (101) attached between the first and the second set of plates with a plurality of removable fasteners (20), the at least the first frame beam and the second frame beam sandwiched between the first set of plates as shown in Figure 3.  
In re claim 18, Huang further discloses a crank (see [0024]) attached to the at least the first frame beam; a seat component attached to the at least the first frame beam; and a first wheel attached to the first set of plates, and a second wheel attached to the second set of plates as shown in Figure 1.  
In re claim 19, Huang further discloses a crank (see [0024]) attached to the first set of plates; a seat component attached to the second set of plates; and a first wheel attached to the first set of plates and a second wheel attached to the second set of plates as shown in Figure 1.  
In re claim 20, Huang further discloses a third set of plates (above the front wheel in Figure 3) also attached to the at least the first frame beam; a crank attached to the at least the first frame beam; a first wheel attached to the third set of plates, and a second wheel attached to the second set of plates; and a cargo frame connected to the third set of plates as shown in Figure 3.
In re claim 21, Huang further discloses wherein at least one of the first frame beam or the second frame beam (101) is attached between the first and the second set of plate in a substantially horizontal arrangement.  
In re claim 23, Huang further discloses wherein a seat component is attached to the first frame beam (103) and not the first set of plates or the second set of plates as shown in Figure 3.

Allowable Subject Matter
Claims 1-4, 7-12, and 14-16 allowed.
The following is a statement of reasons for the indication of allowable subject matter: The previously indicated allowable Claim 6 was incorporated into independent Claim 1 with intervening Claim 5. The previously indicated allowable Claim 13 was incorporated into independent Claim 10.

Claim 22 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The specific limitations of “wherein the first frame beam and the second frame beam are substantially parallel” are not anticipated or made obvious by the prior art of record in the examiner’s opinion.

Response to Arguments
Applicant's arguments filed 2/1/22 have been fully considered but they are not persuasive. Applicant argues that Huang does not disclose a first and second frame beam sandwiched between the first set of plates. The Examiner, however, notes that all the frame beams (101, 102, and 103) are sandwiched between the first set of plates (111) as shown in Figure 3. The Examiner also notes that with respect to a centerline of the bicycle, all of the beams are attached between both sets of plates, even if not directly between.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael R Stabley whose telephone number is (571)270-3249.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R STABLEY/Examiner, Art Unit 3611                


/TONY H WINNER/Primary Examiner, Art Unit 3611